DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 10/21/2020 is acknowledged.
Claims 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2020.
Claims 1-19 are under examination.

Claim Interpretation
“Oxytocin” is interpreted as defined at pages 19-20 of the instant specification.

Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 119(e) in the Application Data Sheet (ADS—p. 3) and the first paragraph of the instant specification is acknowledged.  No foreign priority claims are made (see p. 3 of the ADS). Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.

To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed non-provisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Based on an inspection of the prior applications, the examiner has determined that the subject matter defined in the instant claims is supported by the disclosure in provisional application serial no. 62/664,736 because the claimed invention is disclosed in said application. The priority date of claims 1-19 of the instant application is deemed to be 4/30/2018.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: OXYTOCIN AND OPIOID ANTAGONISTS FOR TREATMENT OF SOCIAL DYSFUNCTION DISORDERS.

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dal Monte et al. (PNAS, 2017; 114: 5247-5252—on IDS filed 10/21/2020). Dal Monte et al. teach the combined aerosolized intranasal administration of oxytocin (24 IU) and the opioid antagonist naloxone (1 mg) to rhesus macaque monkeys (see p. 5247, left column, 2nd paragraph; also p. 5248, left column, 2nd paragraph). The two drugs were co-formulated (see p. 5248, left column, 2nd paragraph; According to p. 19 of the instant specification, 1 IU oxytocin is equivalent to 2 µg oxytocin, thus the 24 IU administered by Dal Monte is equivalent to 48 µg, thus falling with the dose ranges in recited in claims 6-8 (rhesus monkeys average 5.3 kg for females and 8 kg for males). The 1 mg dose of naloxone falls within the ranges recited in claims 9-12. It is noted that 0.80 mg is interpreted as being “about” 1 mg for the purpose of this rejection (see definition of about at p. 19 of the specification). Dal Monte et al. teach that the aerosolized intranasal oxytocin-naloxone (OTNAL) formulation was administered via pediatric nebulizer (see p. 5248, left column, 2nd paragraph). Finally, Dal Monte et al. teach that administration results in increased social attention (see abstract; Figure 1 and its legend; p. 5250, right st paragraph). In summary, Dal Monte et al. teach the limitations of claims 1-4, 6-13 and 15-18.

Claims 1-4, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quay et al. (20070032410—on Applicant’s IDS form filed 10/21/2020). Quay et al. teach the administration of oxytocin to mammalians or humans to treat psychiatric disorders, including autism, Asperger's syndrome, PDD-NOS, Rett's disorder, childhood disintegrative disorder, semantic communication disorder, non-verbal learning disabilities, high functioning autism, hyperlexia and some aspects of attention deficit hyperactivity disorder (see claim 1; paragraphs [0003] and [0016]). In addition, Quay et al. teach that the treatment could be used to treat addiction disorders (see claim 29 and paragraph [0026]). Finally, Quay et al. also teach the administration of that anti-depressants, which they define as including naltrexone (see paragraph [0018]; and [0040]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Quay et al. (20070032410—cited above) in view of Johnson et al. (20110065628). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Quay et al. teach the administration of oxytocin to mammals or humans to treat psychiatric disorders, including autism, Asperger's syndrome, PDD-NOS, Rett's disorder, childhood disintegrative disorder, semantic communication disorder, non-verbal learning disabilities, high functioning autism, hyperlexia and some aspects of attention deficit hyperactivity disorder (see claim 1; paragraphs [0003] and [0016]). In addition, Quay et al. teach that the treatment could be used to treat addiction disorders (see claim 29 and paragraph [0026]). Finally, Quay et al. also teach the administration of that anti-depressants, which they define as including naltrexone (see paragraph [0018]; and [0040]).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Quay et al. contemplate “oral, buccal, nasal, aerosol, topical, transdermal, mucosal, injectable, slow release, controlled release, iontophoresis, sonophoresis, and other conventional delivery routes, devices and methods” for their disclosed pharmaceutical compositions (see paragraph [0043]). Further, Quay et al. disclose that oxytocin can be administered via a pulmonary route via a nebulizer or other metered dose inhaler (see paragraphs [0049] and [0051]), thus meeting limitations set forth in claims 13-17.
While Quay et al do not teach the doses and route of administration for naltrexone, this was well-established in the prior art. Johnson teach the treatment of addiction with opioid antagonists such as naltrexone in a dose of about 1 mg (see claim 44). The 1 mg dose of naloxone falls within the ranges recited in claims 9-12. It is noted that 0.80 mg is interpreted as being “about” 1 mg for the purpose of this rejection (see definition of about at p. 19 of the specification). 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the teachings of Quay et al. by co-administering naltrexone in a 1 mg dose, as taught in Johnson et al. because this represents a normal dose for the treatment of addiction and the other contemplated disorders. The person of ordinary skill in the art would have been motivated to follow the teachings of Johnson et al. because they also disclose the co-administration of oxytocin, thus the prior art recognized the benefits of both naltrexone and oxytocin for treating various social function disorders. Furthermore, the person of ordinary skill in the art could have reasonably expected success because Johnson et al. teach that combined administration of naltrexone with other drug types had an additive effect on substance abuse treatment (see, for instance, Examples 2-3, paragraphs [0460]-[0466]). Similarly, Quay et al. teach that combination treatment with oxytocin and adjunctive therapy such as naltrexone results in more effective treatment (see abstract; paragraphs [0018] and [0040]). 
.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shantha (20120128683—on IDS filed 10/21/2020) teaches administration of insulin to treat autism spectrum disorders in combination with either oxytocin or naltrexone as an adjuvant treatment, but does not necessarily suggest administering both (examples 13-14). Pedersen et al. (20130085106) discloses administration of an oxytocin antagonist to treat drug abuse in people that cannot afford naltrexone or other conventional drug treatment protocols. Sanfillipo (WO 2009035473) teaches treating binge eating disorders with Ritalin (methylphenidate), wherein either oxytocin or an opioid antagonist could be an adjuvant (claim 11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649